Citation Nr: 0102728	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  00-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from June 1996 to 
August 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a March 2000 rating decision, in 
which the RO denied the veteran's increased rating claim for 
migraine headaches.  The disorder has been rated as 30 
percent disabling, effective from August 1996.  The veteran 
filed an NOD in April 2000, and the RO issued an SOC the same 
month.  The veteran filed a substantive appeal in May 2000.  

The Board further notes that, in a Written Brief Presentation 
dated in January 2001, the veteran's service representation 
asked that the veteran be considered for a total disability 
rating based upon individual unemployability (TDIU).  While 
that issue is not before us at this time, and is not 
inextricably intertwined with the matter on appeal, it is 
referred to the RO for development as is deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA examination in February 2000, the veteran reported 
that he suffered from migraine attacks two to three times 
a week, and that during the attacks he might need to lie 
down for two to three hours; he also reported that he had 
had to call in sick to work five times in the past four 
years due to his migraine headaches, and thus his 
headaches sometimes interfered with his ability to work.  

3. The veteran's migraine headaches do not exhibit very 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was given an entry level separation from the U.S. Air 
Force, as a result of migraine headaches, shortly after 
beginning basic training.  In August 1996, the veteran filed 
a claim seeking service connection for migraine headaches.  

In May 1997, the veteran underwent a VA neurological 
examination which resulted in a diagnosis of chronic headache 
with syncopal episode.  In a subsequent general medical 
examination in July 1997, the veteran reported that he had 
experienced his first headache in July 1996.  He indicated 
that the headache had been throbbing and moved around to 
different areas of his head.  He also indicated that during 
his headache his eyes had started to blur and he experienced 
double vision.  In addition, he reported that his hands and 
feet began to feel numb, and he eventually passed out.  He 
indicated that the numbness of the hands and the headaches 
usually occurred every three to four weeks, and would last 
for two weeks.  He reported that sometimes he would suffer a 
syncopal episode.  He also reported that he was taking the 
medication Wigraine to help combat his headaches.  The 
examiner's diagnosis was syncopal episodes, etiology unknown; 
and chronic headaches.  

In a September 1997 rating decision, the veteran was service 
connected for migraine headaches and awarded a 30 percent 
disability evaluation.  

In February 2000, the veteran was medically examined for VA 
purposes.  He complained of recurrent migraine headaches with 
dull/sharp feelings, as well as photophobia.  The headaches 
were reported to sometimes interfere with his job, and he 
would need to take a nap two or three hours.  In addition, 
the veteran reported that his headaches had caused him to 
call in sick five times during the past four years.  He 
indicated that, besides the severe headaches, he would suffer 
nausea and a cooling sensation, as well as sweating of his 
palms.  Furthermore, the veteran reported that the migraines 
occurred two to three times a week, and that high pitched 
noises and stress precipitated the attacks.  Upon clinical 
evaluation, a neurological assessment was normal.  The 
examiner's diagnosis was chronic migraine headaches.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that the 
RO's development action has generated sufficient evidence to 
satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The RO has assigned a 30 percent evaluation for the veteran's 
migraine headaches, in accordance with the criteria set forth 
in the rating schedule.  In doing so, specific consideration 
was given to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  
Under DC 8100, in rating migraine, very frequent and 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant assignment of a 50 
percent evaluation.  Where there are characteristic 
prostrating attacks occurring on an average of once a month 
over several months, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.124a, DC 8100.  

Having reviewed the record, the Board finds that the evidence 
does not support an increased rating for the veteran's 
service-connected migraine headaches.  In reaching this 
conclusion, the Board notes that there are no medical reports 
of record which document any treatment for the veteran's 
migraine headaches.  During his VA examination in February 
2000, the veteran reported that he suffered migraine attacks 
two to three times a week, and that during these attacks he 
might need to lie down for two to three hours.  Furthermore, 
he reported that he had had to call in sick to work five 
times in the previous four years due to his migraine 
headaches, and that his headaches sometimes interfered with 
his job.  

As noted above, to warrant an increased rating to 50 percent, 
the evidence of record must show not only the requisite 
frequency and severity of the veteran's migraine headaches, 
but that his headaches are productive of severe economic 
inadaptability.  In this instance, the Board finds that the 
veteran has not demonstrated that his headaches are 
productive of severe economic inadaptability.  As noted 
above, the veteran reported that he had lost only five days 
of work in the past four years due to his service-connected 
headaches, and that his headaches sometimes interfered with 
his job.  Thus, the Board concludes that the evidence of 
record does not reflect that the veteran's service-connected 
migraine headaches are productive of severe economic 
inadaptability.  Accordingly, a 50 percent disability rating 
is not warranted.  38 C.F.R. § 4.124a, DC 8100 (2000).  

In reaching this decision, we have considered the potential 
application of the other various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, there is no evidence, nor 
has it been contended, that the veteran's service-connected 
headaches have caused marked interference with employment or 
necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet.App. 94-96 (1996).



ORDER

An disability rating greater than 30 percent for migraine 
headaches is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

